Citation Nr: 1432394	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-44 344	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.  

4.  Entitlement to an initial rating in excess of 10 percent for left ankle arthritis prior to March 19, 2009.  

5.  Entitlement to an increased rating for residuals of a left ankle injury with torn talofibular ligament, evaluated as 10 percent disabling prior to March 19, 2009.  

6.  Entitlement to an increased rating for residuals of a left ankle injury with torn talofibular ligament status post triple arthrodesis and arthritis, evaluated as 20 percent disabling since September 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to October 1957 and from January 1958 to January 1962.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file currently resides with the RO in Montgomery, Alabama.  

In the October 2007 rating decision, the RO, inter alia, continued the Veteran's 10 percent rating for residuals of a left ankle injury with torn talofibular ligament, evaluated as 10 percent disabling.  The RO also granted service connection and assigned a 10 percent rating for left ankle arthritis.  Thereafter, in an October 2010 rating decision, the RO assigned the Veteran a temporary 100 percent rating for residuals of a left ankle injury with torn talofibular ligament status post triple arthrodesis and arthritis under 38 C.F.R. § 4.30 (2013).  The award was effective March 19, 2009.  Effective September 1, 2009, a 20 percent rating was assigned for residuals of a left ankle injury with torn talofibular ligament status post triple arthrodesis and arthritis.  

Also, in a March 1981 rating decision, the RO denied the Veteran service connection for low back strain.  The Veteran was notified of that decision but did not appeal.  As such, the decision is final.  The Veteran has since sought to reopen his claim for service connection for a low back disorder, to include as secondary to service-connected disability.  A report of July 2007 VA examination reflects a diagnosis of degenerative disc disease of the lumbar spine.  The Board notes that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008).  As such, notwithstanding the previous final denial for low back strain, the issue on appeal for service connection for a low back disorder, manifested by degenerative disc disease of the lumbar spine, has been characterized as a claim for service connection as is noted on the title page.  


FINDING OF FACT

On July 2014, the Board was notified that the Veteran died in May 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant (Veteran) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


